DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US Publication 2010/0001498).
In regards to claim(s) 1-8, Abe et al. discloses the claimed limitations including an airbag device comprising:
an airbag cushion part (10) inflated by operating gas introduced thereto;
a vent part (11) formed through the airbag cushion part, and configured to discharge the operating gas within the airbag cushion part;
a cord movement prevention part (40,41 or 43) mounted on one side of the vent part; and
one or more tether cord parts (30) mounted on the other side of the vent part (via flap stitching 26/23), and configured to tighten and close the vent part while passing through the cord movement prevention part, when the airbag cushion part is deployed;
wherein the cord movement prevention part has both ends fixed to the vent part (at 42), and has an opening which is formed in such a size that the tether cord part passes through the opening;
wherein the cord movement prevention part is formed in a semicircular ring shape (Examiner notes that the bands 40,41 and 43 form loops through which the tether cord parts are passed);
wherein the tether cord part has one end fixed to the vent part and the other end inserted into the cord movement prevention part, wherein the other end of the tether cord part tightens and closes the vent part while passing through the cord movement prevention part (Reference is made to Figures 11-13 and 17-19);
wherein the tether cord part has a stopper (seams 32 and/or 34) mounted at the other end thereof, and configured to prevent the tether cord part from separating from the cord movement prevention part;
wherein the stopper has a length larger than a width of the opening of the cord movement prevention part (Examiner notes that the length of the seams is shown to be larger than the tether in both width and depth dimensions and the movement prevention part is shown to be only wide enough for a single depth of the tether to pass therethrough see Figure 18);
wherein a plurality of the one or more tether cord parts pass through the cord movement prevention part (Reference is made to Figures 17-22);
wherein the vent part is formed in a circular hole shape (11) or cross-shaped hole shape (Reference is made to Figures 17-22).
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
In regards to the claim limitations, “vent part”, “tether cord parts”, “cord movement prevention part” and “mounted on” are broadly recited terminologies which do not serve to define over the prior art.  The limitations are open ended and there is nothing to preclude an indirect connection or intervening elements from being included in the apparatus.  Furthermore, there is nothing precluding the one or more tether cord parts from sharing a base/single mounting to the vent part.  Lastly if the applicant insists on the “vent part” being considered the vent hole per the arguments directed to the rejection under Abe et al. then the relevant structure of the prior art would be considered the “vent part” as such the applicant would have to show a tether cord part mounted to a “hole” or an absence of material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616